SALE AGREEMENT Dated March 7, 2017 Hunan, China This Sale Agreement (“Agreement”) is made between Anix Fashion Design Co., Ltd. a legal entity duly registered and existing under the laws of China, hereinafter referred to as “ Buyer ” and Arcom a legal entity duly registered and existing under the laws of the State of Nevada, United States of America , hereinafter referred to as “ Seller”. HAVE AGREED AS FOLLOWS: I. SUBJECT OF AGREEMENT ) According to this agreement, the Seller shall sell to the Buyer wooden bow ties and related products (hereinafter called the Goods) as per invoice and price agreed upon the Parties. The Buyer shall accept and pay the Goods a price agreed by the Parties. ) In case of decrease of demand for the products produced by the Seller on the market the Buyer has right to return the products back to the Seller with the same price as it was bought. ) The property right for the Goods as well as risk of loss or damage shall be passed to the Buyer from the date the Buyer accepted the Goods from the Seller. II. PRICE OF AGREEMENT 2.1) The Seller intends to sell to the Buyer under this Agreement the Good s. 2.2) Price of the Goods shall be in $ (
